Citation Nr: 1636151	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for spine disability claimed as degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U. S. Army from April 1961 to April 1964.  He also had additional service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for DDD.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010 (the Board acknowledges that multiple unsuccessful attempts were made to locate the VA Form 9, however, various records confirm that it was timely filed). 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence and a VA examination.  After accomplishing further action, the AOJ continued to deny the claim for service connection for DDD (as reflected in an April 2016 supplemental statements of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, except for certain medical records, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has asserted that he has current DDD affecting his entire spine as result of service, there is no credible evidence of an in-service injury, disease, or event, or of a continuity of back or neck symptoms in and since service;  no chronic spine disability was shown during service or for years thereafter; and the only competent, probative opinion evidence to address the medical relationship between current cervical spine and thoracolumbar spine disabilities and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for spine disability claimed as DDD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The July 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2008 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records; VA treatment records, and the reports of December 2009 and February 2016 VA examinations.  Also of record and considered in connection with the claims is the transcript of the June 2015 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, it is noted that the United States' Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on individuals conducting hearings, interpreted to include Veterans Law Judges: 1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in section 3.103, and that the Board hearing was legally sufficiently.

Here, during the hearing, the undersigned Veterans Law Judge identified the issue on appeal.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim. 

In the September 2015 remand, the Board instructed the AOJ to obtain outstanding VA treatment records since July 2006, obtain outstanding Social Security Administration records, and  send the Veteran another letter requesting any additional information and/or evidence pertinent to the claim on appeal.  The Board also directed that, after all pertinent records were associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA examination,.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 Pursuant to the remand, the AOJ obtained VA treatment records since July 2006, and outstanding Social Security Administration records, all of which have been associated with the claims file.  In December 2015, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim. The Veteran did not respond; hence no further action in this regard is required.  Moreover, the Veteran was afforded a VA examination in February 2016.  The Board finds that the examination, along with the other evidence of record, is adequate for appellate review.  Further in April 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307 , 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the competency, credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However,  in assessing the credibility of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran is seeking service connection for degenerative disc disease affecting the entire spine.  He has asserted that, during service, he was participating in a parachuting exercise when he essentially hit the side of an airplane upon exiting and then landed hard, injuring his back.  He contends that the injury caused back problems, which have continued since that time. 

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for DDD must be denied on the basis that competent, credible and probative evidence fails to establish a medical nexus between current back disability and the Veteran's military service.

The Veteran's service treatment records (STRs) are silent as to any complaint of, or treatment for, a back or neck injury.  In a February 2008 statement regarding the injury, the Veteran reported that, at the time of the injury, he sought medical treatment in the field, was "looked at" and sent back into duty.  However, during his April 1961 enlistment and February 1964 separation examinations, he did not complain of back or neck pain.  Both clinical evaluations of the spine were normal.

Service personnel records reflect that he Veteran was assigned to the Airborne Division Artillery and participated in many parachute jumps during service.  His DD-214 indicates that he was a recipient of the parachute badge.  

Post-service VA treatment records document degenerative changes in the cervical spine and lumbar spine.  October 2004 treatment records reference  cervical spine x-rays with an impression of DDD, but no evidence of an acute injury or destructive process.  A subsequent March 2006 magnetic resonance imaging (MRI) study of the cervical spine revealed DDD.  In August 2008, MRI studies of the cervical and lumbar spine revealed stenosis and degenerative changes.  During October 2011, January 2012, June 2013, and September 2013 treatment visits, the Veteran reported a history of fights.  A March 2015 MRI study of the lumbar spine was unremarkable. 

In his June 2015 Board hearing testimony, the Veteran described in detail the in-service jump in 1963, which caused the injury to his back.  He further indicated that he went to his first sergeant after the jump and told him about the injury.  The sergeant sent him to a medical truck to be examined, and he was given aspirin for treatment.  The Veteran further testified that, after separating from service, he worked as a truck driver and that his back had hurt continuously since service.  

In December 2009, the Veteran underwent VA examination in connection with his claim.  At that time, a contract physician reviewed the record, examined the Veteran, and rendered diagnoses of degenerative disc disease of the cervical spine, with cervical strain, and degenerative disc disease of the lumbar spine with lumbar strain, and sacroiliac degenerative joint disease with sclerotic changes.  The examiner opined, however, that Veteran's degenerative disc disease of the lumbar spine and cervical spine were not caused by or related to his parachute jumps in service.  The VA examiner explained that there was no in-service record of an injury, and no follow-up treatment indicating spinal complaints.  The examiner noted that it was 40 years between the end of the Veteran's service and the diagnosis of degenerative disc disease, and such a span of time indicated no relationship between the two.  

Pursuant to the Board's September 2015 remand, the Veteran underwent a VA examination in February 2016 to obtain information as to the nature and etiology of current spine disability(ies).  At that time, the Veteran reported injuring his back while jumping out of a plane as a paratrooper during service.  He alleged ongoing neck and lower back pain. The examiner noted diagnoses of DDD and intervertebral disc syndrome [IVDS] of the cervical spine and thoracolumbar spine.  The examiner concluded that no back conditions were not incurred in or caused by service.  The examiner acknowledged the Veteran's claimed in-service event of a back injury attributed to parachute jumping, but stated that there is no evidence of an injury during service.  The examiner pointed to the February 1964 separation examination that does not contain any back complaints, and noted that the first complaint of back pain and treatment was almost 30 years after service, evidenced by x-rays in August 2008 and March 2015 showing mild degenerative changes.  In this regard, the examiner stated, "[t]here is no evidence of posttraumatic degenerative changes or remote injury and clinical history does not lead to any relationship between a hard landing in 1963 and current conditions."  The examiner attributed the Veteran's current lower back disability to his jobs as a truck delivery driver and cabinet maker, which are both physically demanding jobs that would cause degenerative back changes over time.  As for the current neck disability, the examiner noted that while the Veteran denied a history of neck injuries, the record contains evidence of a history of bar fights, which if the Veteran was struck in the face would cause whiplash to the neck.

The above-cited evidence clearly documents that the Veteran has current disabilities affecting the cervical spine and thoracolumbar spine, to include DDD and IVDS; other degenerative changes have also been noted .  However, there is no competent, credible, and probative evidence whatsoever to support a finding that there exists a medical nexus between any such disability and his military service.

As noted, despite the Veteran's assertion that he experienced a significant lower back injury during service, there is no contemporaneous evidence to either support the occurrence any such injury or any indicia of an in-service back condition (or a neck condition).  While the Veteran currently asserts that he has experienced continuous back pain since leaving service, the report of his  February 1964 separation examination references  no such symptoms or complaints.  Significantly, moreover, there are no documented back or neck complaints or treatment until October 2004, approximately 40 years after service discharge.  Such time frame is well outside the one-year period for establishing  service connection for degenerative changes of any segment of the spine on a presumptive basis (to the extent applicable).  See 38 C.F.R. §§ 3.307. 3.309.  The Board also points out that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

On this record, the Veteran's current assertions as to the occurrence of in-service injury, and as to continuity of symptoms since service-advanced in connection with the current claim for monetary benefits-are deemed not credible.  See. e.g.,Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony) .Here, the completely unremarkable service treatment records, to include the normal separation examination at service discharge, and the lack of any documented back symptoms or treatment until 2004 preponderates against an award of service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).
	
Furthermore, the competent, probative opinion evidence of record simply does not support a finding that any current spine disability is due to his military service.  Rather, the only medical opinions to address the etiology of the current spine disabilities-rendered by the 2009 VA contract examiner and the 2016 examiner-weigh against the claim.  In particular, the February 2016 VA examiner opined that the Veteran's current thoracolumbar spine and cervical spine disabilities are more likely related to post-service work (truck delivery driver and cabinet maker) and history of bar fights, respectively, not to his military service.  As part of the stated rationale for such conclusions, the examiner noted that the record did not indicate that the Veteran had a spine disability during service or in proximity to service, but, rather, that the Veteran was first diagnosed with DDD in October 2004, many years after service. 

As the examiner's opinions were based on a full review of, and are consistent with, the record reflecting the Veteran's medical history and assertions, and supported by clearly-stated rationale, the Board accepts these opinions as highly probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, neither the Veteran nor his representative has presented or even alluded to the existence of any contrary medical opinion (i.e., one that actually supports the claim).

Finally, to whatever extent the Veteran attempts to directly assert the existence of a medical nexus between current spine disabilities and his military service , such attempt must fail.  Simply stated, the Veteran is not competent to render a probative opinion on such a matter.  The matter of the medical etiology of the spine disabilities here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the Veteran's spine disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion evidence of record, on the basis of such lay assertions, alone. 

For all the foregoing reasons,  the claim for service connection for spine disability claimed as DDD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for spine disability claimed as DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


